








ADDENDUM NO. 1 PERTAINING TO THE LOAN AGREMENT


(Cancellation of Joint Liability of REFU Elektronik GmbH)


The following Addendum pertaining to the Loan Agreement dated February 1st, 2011
for Cancellation of the Joint Liability of REFU Elektronik GmbH is hereby
concluded between


RefuSol GmbH
Uracher Straße 91
D-72555 Metzingen


hereinafter referred to as “Borrower” - and


Commerzbank Aktiengesellschaft
Filiale Reutlingen
Unter den Linden 1
D-72762 Reutlingen


hereinafter referred to as “Bank” -






--------------------------------------------------------------------------------




1.     Joint Liability


1.1     The joint liability of REFU Elektronik GmbH, Marktstraße 185, D-72793
Pfullingen is hereby cancelled.


2.     Further Modifications


2.1     Item 3.4 of the Loan Agreement is modified as follows:


The Bank shall charge the Borrower a credit commission to the value of 0.25%
p.a. on the loan amount upon closure of the contract. The credit commission is
payable on the last day of every month.


3.     Other Agreements


All other agreements contained in the Loan Agreement dated February 1st, 2011,
remain unchanged.


4.     Contractual obligations of the Bank / Implementation of the Addendum


The Bank is bound to the offer proposed in this Addendum until March 9th, 2011.


After signature by the Bank, the aforementioned Addendum to the Loan Agreement
dated February 1st, 2011 shall only be implemented after the Bank has received
the Borrower's legally signed ordinal of the Addendum.




Reutlingen, February 9, 2011
 
/s/ Commerzbank Aktiengesellschaft - Filiale Reutlingen
(Place, Date)
 


 
 
 
Metzingen, February 16, 2011
 
/s/ Refusol GmbH
(Place, Date)
 







